206 Mich. App. 71 (1994)
520 N.W.2d 342
WILLIAMS
v.
DEPARTMENT OF TRANSPORTATION
Docket No. 156135.
Michigan Court of Appeals.
Submitted October 14, 1993, at Marquette.
Decided January 7, 1994.
Approved for publication June 23, 1994, at 9:10 A.M.
Dettmer, Thompson & Parsons, P.C. (by Daniel P. C'Neil), for the plaintiffs.
Frank J. Kelley, Attorney General, Thomas L. Casey, Solicitor General, Brenda E. Turner, Assistant in Charge, and John P. Mack, Assistant Attorney General, for the defendant.
*72 Before: SAWYER, P.J., and GRIFFIN and R.M. PAJTAS,[*] JJ.
PER CURIAM.
Plaintiffs appeal as of right from the circuit court's order granting partial summary disposition in favor of defendant, the Department of Transportation (DOT), and dismissing count one of their complaint. We affirm.
On the morning of October 12, 1988, a DOT repair crew was working on a stretch of U.S. Highway 2 (US-2) in Mackinac County, just east of the Gould City overpass. When the crew arrived at 7:00 A.M., the temperature was below freezing and the road surface was dry. Two crew members, Ronald Clark and Roger Shoemaker, drove over the bridge to set up safety cones on the west side of the overpass. During their return to the work site, the vehicle in which they were traveling began to slide, but did not go out of control. Clark informed the foreman that the bridge deck was icy. The foreman declined Clark's suggestion to request salting of the bridge deck. The foreman did not recall this conversation with Clark.
At approximately 8:15 A.M., plaintiff Pamela Williams was traveling west on US-2 in a vehicle driven by Sally Schroeder. As the vehicle crossed the overpass, Schroeder lost control, and the vehicle slid and rolled over. Pamela Williams sustained a closed head injury, despite the fact she was wearing a seatbelt. After the accident, the foreman ordered one of the crew members to obtain salt from the maintenance garage.
On September 27, 1990, plaintiffs filed suit against Schroeder in the circuit court and against the DOT in the Court of Claims. Plaintiffs' cause of action against the DOT was based upon the highway exception to governmental immunity, MCL 691.1402; MSA 3.996(102). Plaintiffs claimed that *73 the DOT failed to maintain the highway in a condition that was reasonably safe and fit for public travel. On April 2, 1991, Court of Claims Judge James R. Giddings ordered consolidation of the cases in the circuit court.
On May 7, 1992, the DOT filed a motion for partial summary disposition pursuant to MCR 2.116(C)(8) and (C)(10), arguing, in part, that it had no duty to remove the natural accumulation of ice and snow from the roadway. Plaintiffs responded that the natural accumulation doctrine did not apply because the DOT had actual knowledge of the icy condition and failed to remedy it. The trial court held that the ice resulted from natural accumulation and that the DOT was immune from liability for failing to remove the accumulation. Afterward, the parties stipulated dismissal of plaintiffs' remaining counts.
A governmental agency's failure to remove the natural accumulation of ice and snow on a public highway does not signal negligence of that public authority. Reese v Wayne Co, 193 Mich. App. 215, 217; 483 NW2d 671 (1992); Stord v Dep't of Transportation, 186 Mich. App. 693, 694; 465 NW2d 54 (1991); Sweetman v State Hwy Dep't, 137 Mich. App. 14, 22; 357 NW2d 783 (1984). However, if the ice on the roadway was the result of unnatural accumulation, the agency may be liable. Id.
We decline to modify the natural accumulation doctrine where it appears that the governmental agency has actual knowledge of an isolated dangerous icy condition and allegedly had the ability to remedy it. The doctrine applies regardless of whether the governmental agency has actual or constructive notice of ice and snow. Because there was no dispute that the ice naturally accumulated on the road, the trial court did not err in summarily dismissing count one of plaintiffs' complaint.
Affirmed.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.